Case 2:20-cv-12711-LJM-DRG ECF No. 18, PageID.163 Filed 03/11/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

MICHAEL OLIVER,

          Plaintiffs,                               Case No. 20-12711
                                                    Honorable Laurie J. Michelson
v.

CITY OF DETROIT, et al.,

          Defendants.


                          NOTICE OF TELEPHONE CONFERENCE


          On March 16, 2021 at 1:00 p.m., the Court will hold a telephone status conference in this

matter.

          The purpose of the conference is to try to resolve a discovery dispute. At least 24 hours

prior to the conference, each side shall submit a one-page summary of the dispute via the link for

proposed orders located under the Utilities section of CM/ECF. The parties should also exchange

their summaries at that time.

          To participate in the conference, dial into the Eastern District of Michigan’s telephone

conference system at (866) 434-5269. The system will then provide directions for joining the

call; when asked for an access code, use 9819334. If possible, please refrain from participating in

the conference on a cell phone.

          Dated: March 11, 2021


                                       s/Erica Karhoff
                                       Case Manager to
                                       District Judge Laurie J. Michelson
                                       (313) 234-5095
